Title: Daniel McNeill to the American Commissioners, 12 October 1778: résumé
From: McNeill, Daniel
To: American Commissioners,Franklin, Benjamin,Lee, Arthur,Adams, John


<Lorient, October 12, 1778: After my arrival I applied to the agent to receive my prisoners; I sent them ashore but the commandant of the port refused them, lacking orders from the ministry. I cannot take them on board unless I send twenty Americans ashore. Since few opportunities for passage exist, this would be a great hardship for men who escaped English prisons and want to get home. Let me know what to do as soon as possible.
How do you think the lawsuit over the Isabelle will go? The former proprietors complicate the case with all kinds of deceptions. Another ship originally belonging to the same owners has arrived in Brest, recaptured by Capt. Pickerin under similar circumstances. Hence it is important to establish a correct precedent.>
